         Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 1 of 39



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

IN RE:                                         §
                                               §           Case No. 18-70408
MED CARE EMERGENCY                             §
MEDICAL SERVICES, INC.                         §
          Debtor                               §           CHAPTER 11


     DEBTOR MED CARE EMERGENCY MEDICAL SERVICES, INC. COMBINED
    CHAPTER 11 DISCLOSURE STATEMENT AND PLAN OF REORGANIZATION



      Med Care Emergency Medical Services, Inc. (the “Debtor”) files this Plan of
Reorganization (the “Plan”) and Chapter 11 Disclosure Statement (the “Disclosure
Statement”). The Debtor is seeking to repay its debts over time pursuant to the terms of its
Plan. As required by the Bankruptcy Code (the “Code”), the Plan classifies claims and
interests in various classes according to their right to priority of payments as provided in the
Code. The Plan states whether each class of claims or interests is impaired or unimpaired.
The Plan contains the terms for how each class of claims will be treated under the Plan.

     The Court has not yet confirmed the Plan. In other words, the terms of the Plan are not
yet binding on anyone. If the Court later confirms the Plan, then the Plan will be binding
on the Debtor and all creditors and interest holders in this case.

    The Debtor represents that everything in this document is true to the best of its
knowledge. However, the information contained herein has not been independently audited.

READ THIS DOCUMENT CAREFULLY FOR INFORMATION ABOUT THE
FOLLOWING:

•        The Debtor and significant events during the bankruptcy case.

•     How the Plan proposes to treat claims or equity interests of the type you hold (e.g.,
what you will receive on your claim or equity interest if the Plan is confirmed).

•        Who can vote or object to the Plan.

•    What factors the Bankruptcy Court (the “Court”) will consider when deciding
whether                        to confirm the Plan.



                                          Page 1 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 2 of 39



•     Why the Debtor believes the Plan is feasible, and how the treatment of your claim or
equity interest under the Plan compares to what you would receive on your claim or equity
interest in liquidation.

•     The effect of confirmation of the Plan.

                                      I. Disclaimer

THE DEBTOR URGES ALL HOLDERS OF CLAIMS AND INTERESTS IN
IMPAIRED CLASSES RECEIVING BALLOTS TO ACCEPT ITS DISCLOSURE
STATEMENT.

THE DISCLOSURE STATEMENT IS DESIGNED TO PROVIDE ADEQUATE
INFORMATION TO ENABLE     HOLDERS   OF CLAIMS   AGAINST AN
INTEREST IN THE DEBTOR TO MAKE AN INFORMED JUDGMENT ON
WHETHER TO ACCEPT OR REJECT THE PLAN. ALL HOLDERS OF CLAIMS
AND INTERESTS ARE HEREBY ADVISED AND ENCOURAGED TO READ
THIS DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. THE PLAN
SUMMARY AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT
ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN,
WHICH IS INCLUDED IN THIS DOCUMENT, OTHER EXHIBITS ANNEXED
HERETO AND OTHER DOCUMENTS REFERENCED AS FILED WITH THIS
COURT    BEFORE   OR CONCURRENTLY WITH THE FILING OF THIS
DISCLOSURE STATEMENT. FURTHERMORE, THE PROJECTED FINANCIAL
INFORMATION CONTAINED HEREIN HAS NOT BEEN THE SUBJECT OF AN
AUDIT. SUBSEQUENT TO THE DATE HEREOF, THERE CAN BE NO
ASSURANCE THAT (A) THE INFORMATION AND REPRESENTATIONS
CONTAINED HEREIN WILL CONTINUE TO BE MATERIALLY ACCURATE:
OR (B) THIS DISCLOSURE STATEMENT CONTAINS ALL MATERIAL
INFORMATION.

ALL HOLDERS OF IMPAIRED CLAIMS AND IMPAIRED INTERESTS SHOULD
READ AND CONSIDER CAREFULLY THE MATTERS DESCRIBED IN THIS
DISCLOSURE STATEMENT AS A WHOLE, INCLUDING THE SECTION
ENTITLED “RISK FACTORS” PRIOR TO VOTING ON THE PLAN. IN
MAKING A DECISION TO ACCEPT OR REJECT THE PLAN, EACH HOLDER
OF A CLAIM OR INTEREST MUST RELY ON ITS OWN EXAMINATION
OF THE DEBTOR AS DESCRIBED IN THIS DISCLOSURE STATEMENT
AND THE TERMS OF THE PLAN, INCLUDING THE MERITS AND RISKS
INVOLVED. IN ADDITION, CONFIRMATION AND CONSUMMATION OF THE
PLAN IS SUBJECT TO CONDITIONS PRECEDENT THAT COULD LEAD TO
DELAYS IN CONSUMMATION OF THE PLAN. THERE CAN BE NO


                                       Page 2 of 39
     Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 3 of 39



ASSURANCE THAT EACH OF THESE CONDITIONS WILL BE SATISFIED OR
WAIVED OR THAT THE PLAN WILL BE CONSUMMATED. EVEN AFTER THE
EFFECTIVE DATE, DISTRIBUTIONS UNDER THE PLAN MAY BE SUBJECT
TO THE SUBSTANTIAL DELAYS FOR HOLDERS OF CLAIMS AND
INTERESTS THAT ARE DISPUTED.

THIS DISCLOSURE STATEMENT IS BEING SUBMITTED TO THE
BANKRUPTCY COURT FOR APPROVAL      AS CONTAINING ADEQUATE
INFORMATION OF A KIND AND IN SUFFICIENT DETAIL TO ENABLE
HOLDERS OF THE CLAIMS AND INTERESTS TO MAKE AN INFORMED
JUDGMENT WITH RESPECT TO VOTING TO ACCEPT OR REJECT THIS
PLAN. HOWEVER, THE BANKRUPTCY COURT’S APPROVAL OF THIS
DISCLOSURE STATEMENT DOES NOT CONSTITUTE A RECOMMENDATION
OR DETERMINATION BY THE BANKRUPTCY COURT WITH RESPECT TO
THE MERITS OF THE PLAN.

NO PARTY IS AUTHORIZED BY THE DEBTOR TO GIVE ANY INFORMATION
OR MAKE ANY REPRESENTATION WITH RESPECT TO THE PLAN OR
REORGANIZATION SECURITIES OTHER THAN THAT WHICH            IS
CONTAINED        IN THIS        DISCLOSURE STATEMENT.     NO
REPRESENTATIONS OR INFORMATION CONCERNING THE DEBTOR, THE
DEBTOR’S FUTURE BUSINESS OPERATIONS OR THE VALUE OF DEBTOR’S
PROPERTIES HAVE BEEN AUTHORIZED BY THE DEBTOR, OTHER THAN
AS SET FORTH HEREIN. ANY INFORMATION OR REPRESENTATIONS
GIVEN TO OBTAIN YOUR ACCEPTANCE OR REJECTION OF THE PLAN
WHICH ARE DIFFERENT FROM OR INCONSISTENT WITH THE
INFORMATION OR REPRESENTATIONS CONTAINED HEREIN AND IN THE
PLAN SHOULD NOT BE RELIED UPON BY ANY HOLDERS OF CLAIMS AND
INTEREST IN VOTING ON THE PLAN.

THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND NOT IN
ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR
OTHER APPLICABLE NONBANKRUPTCY LAW. ENTITIES HOLDING OR
TRADING IN OR OTHERWISE PURCHASING, SELLING OR TRANSFERRING
CLAIMS AGAINST, INTEREST IN OR SECURITIES OF, THE DEBTOR
SHOULD EVALUATE THIS DISCLOSURE STATEMENT ONLY IN LIGHT OF
THE PURPOSE FOR WHICH IT HAS BEEN PREPARED.

UNTIL THE EFFECTIVE DATE, WITH RESPECT TO THE CONTESTED
MATTERS, ADVERSARY PROCEEDINGS AND OTHER PENDING OR
THREATENED ACTIONS     (WHETHER OR NOT PENDING), THIS
DISCLOSURE STATEMENT AND THE INFORMATION CONTAINED HEREIN


                                Page 3 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 4 of 39



SHALL NOT BE CONSTRUED AS AN ADMISSION OR STIPULATION BY ANY
ENTITY, BUT RATHER AS STATEMENTS MADE IN SETTLEMENT
NEGOTIATIONS GOVERNED BY RULE 408 OF THE FEDERAL RULES OF
EVIDENCE AND ANY OTHER RULE OR STATUTE OF SIMILAR IMPORT.

THE DISCLOSURE STATEMENT SHALL NEITHER BE ADMISSIBLE IN ANY
PROCEEDING INVOLVING A DEBTOR OR ANY OTHER PARTY NOR BE
CONSTRUED TO BE PROVIDING ANY LEGAL BUSINESS, FINANCIAL OR
TAX ADVICE. EACH HOLDER OF A CLAIM OR INTEREST SHOULD,
THEREFORE, CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL
AND TAX ADVISORS AS TO ANY SUCH MATTERS CONCERNING THE
SOLICITATION, THE PLAN OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

THE TERMS OF THE PLAN GOVERN IN THE EVENT OF ANY
INCONSISTENCY WITH THE SUMMARY THEREOF IN THIS DISCLOSURE
STATEMENT.

   II. The Disclosure Statement and the Confirmation and Requirements for Voting
                 Confirmation Of the Debtor’s Plan of Reorganization

                       A. The Purpose of the Disclosure Statement

The Bankruptcy Code (Title 11 U.S.C. §101 et seq.) requires that “adequate information” be
furnished all Creditors or parties in interest, consisting of an adequate disclosure by the
Debtor in Possession of its historical, current, and anticipated future financial and business
affairs, so that Creditors and other parties in interest can make an informed decision
concerning any vote they may cast either in favor or, in opposition to, any proposed Plan.
The purpose of this Disclosure Statement is to provide such information as will enable a
hypothetical, reasonable investor, typical of the holders of such claims in this case, to make
an informed judgment in exercising his/her or its right to either accept or reject the Plan. A
copy of the Plan is being provided with this Disclosure Statement.

THIS OBJECTION PROCESS IS A PRE-CONDITION TO YOUR RELIANCE ON
THIS DISCLOSURE STATEMENT.

THIS DISCLOSURE STATEMENT HAS BEEN PRESENTED TO THE BANKRUPTCY
COURT FOR APPROVAL AS CONTAINING “ADEQUATE INFORMATION” AS
REQUIRED UNDER THE BANKRUPTCY CODE. SUCH APPROVAL IS REQUIRED
BY STATUTE AND DOES NOT CONSTITUTE A JUDGEMENT BY THE COURT AS
TO THE DESIRABILITY OF THE PLAN OR AS TO THE VALUE OR SUITABILITY
OF ANY CONSIDERATION OFFERED THEREBY. THE FINAL APPROVAL OF
THIS DISCLOSURE STATEMENT WILL BE GRANTED BY THE BANKRUPTCY


                                        Page 4 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 5 of 39



COURT ONLY AFTER (i) YOU HAVE RECEIVED NOTICE OF ITS FILING AND
HAVE BEEN GIVEN AN OPPORTUNITY TO BE HEARD, AND (ii) YOU DO NOT
OBJECT ON THE BASIS OF ABSENCE OF “ADEQUATE INFORMATION” AND
SUSTAIN YOUR OBJECTION AT THE DISCLOSURE STATEMENT HEARING.

IF YOU FAIL TO OBJECT AFTER NOTICE, YOU MAY BE FOREVER BARRED OR
ESTOPPED FROM COMPLAINING OF THE CONTENTS OR LACK OF CONTENTS
OF THIS DISCLOSURE STATEMENT.

YOU ARE SPECIFICALLY REFERRED TO THE TERMS AND CONDITIONS OF
THE PLAN AS FILED AND YOU ARE CAUTIONED THAT THIS DISCLOSURE
STATEMENT MAY NOT BE RELIED UPON AS A SUBSTITUTE FOR A CAREFUL
REVIEW AND ANALYSIS OF THE PLAN AND OF ALL SUPPLEMENTS AND
AMENDMENTS WHICH MAY BE ALLOWED AND APPROVED. THE PLAN MAY
BE AMENDED AND SUPPLEMENTED AFTER THIS DISCLOSURE STATEMENT IS
FURNISHED TO YOU, UNDER CERTAIN CRITERIA SET FORTH IN THE
BANKRUPTCY CODE AND PLAN.

                 B. Source of Information For the Disclosure Statement

     The Debtor has supplied the information in this Disclosure Statement and has made
the estimation of values contained in this Disclosure Statement based on information
obtained from several sources. No independent estimate of value has been made. The
financial information is believed to be materially accurate and properly presented for the
intended use. However, the accounting information is not now the subject of and has never
been the subject of an audit by any certified public accountant or any governmental agency.
Although the Debtor believes that the information contained in all financial records is
reasonably and materially accurate, the Debtor does not warrant its accuracy.

                            III. The Plan Confirmation Process

      To be confirmable, the Plan must meet the requirements listed in §§1129(a) or (b) of
the Code. These include the requirements that: (i) the Plan must be proposed in good faith;
(ii) at least one impaired class of claims must accept the plan, without counting votes of
insiders; (iii) the Plan must distribute to each creditor and equity interest holder at least as
much as the creditor or equity interest holder would receive in a chapter 7 liquidation case,
unless the creditor or equity interest holder votes to accept the Plan; and (iv) the Plan must
be feasible. These requirements are not the only requirements listed in §1129, and they are
not the only requirements for confirmation.

     Under the Bankruptcy Code, the following steps must be taken to confirm a Chapter
11 Plan of Reorganization.



                                         Page 5 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 6 of 39



                                   A. Solicitation of Plan

      If the Court approves Debtor’s Disclosure Statement, as contained herein, Debtor will
forward to its creditors and other parties-in-interest the Disclosure Statement and Plan
together with the Court’s Order Approving Disclosure Statement, Giving Notice of
Confirmation Hearing, Setting Certain Deadlines and Providing for Other Matters
Concerning Confirmation of the Plan (the “Order”). The Order will schedule the hearing
on the confirmation of the Plan and provide dates by which creditors, or any party-in-
interest, may file an objection to the confirmation of the Plan.

                B. The Confirmation Hearing and Objections to the Plan

      The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on
confirmation of the plan, at which any party-in-interest may object to confirmation of the
Plan.

     The date and time of the hearing on confirmation of the Plan will be set forth in a
notice to each Creditor. The hearing may be adjourned from time to time by the Bankruptcy
Court without further notice except for an announcement made at the hearing or any
adjournment thereof. Any objection to confirmation of the Plan must be made in writing
and filed with the Bankruptcy Court and served upon Debtor’s counsel at the address listed
below, together with the proof of service, on or before the date set by the Bankruptcy Court:

         VILLEDA LAW GROUP
         Attn: Antonio Villeda
         6316 N. 10th Street Bldg B
         McAllen, Texas 78504
         Fax: (956) 631-9146

Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014.

UNLESS OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT
WILL NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

                     C. Requirements for Confirmation of the Plan

     At the hearing on confirmation of the Plan, the Bankruptcy Court shall determine
whether the requirements of Section 1129 of the Bankruptcy Code have been satisfied, in
which event, the Bankruptcy Court shall enter an order confirming the Plan. To be
confirmable, the Plan must meet the requirements listed in §§1129(a) or (b) of the Code.
These include the requirements that: (i) the Plan must be proposed in food faith; (ii) at least
one impaired class of claims must accept the Plan, without counting votes of insiders; (iii)
the Plan must distribute to each creditor and equity interest holder at least as much as the


                                         Page 6 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 7 of 39



creditor or equity interest holder would receive in a chapter 7 liquidation case, unless the
creditor or equity interest holder votes to accept the Plan; and (iv) the Plan must be feasible.
These requirements are not the only requirements listed in §1129, and they are not the only
requirements for confirmation.

       The Debtor believes the Plan satisfies all of the statutory requirements of Chapter 11
of Title 11, United States Code, that the Debtor has complied or will have complied with all
of the requirements of the Chapter 11 and that the proposal of the Plan is made in good
faith.

                           D. Voting Rights and Requirements

     If the Court approves this Disclosure Statement, each Creditor entitled to vote on the
Plan will be provided with a ballot to be used for voting to accept or reject the Plan, together
with a postage paid return envelope.

     In order to be counted for voting purposes, ballots for the acceptance or rejection of the
Plan must be completed and returned to the Bankruptcy Court prior to the hearing before the
Bankruptcy Court requiring its approval of the Plan or at such other time as the Bankruptcy
Court may set. The time and date of the hearing will be set forth in a notice to the Creditors.

     Whether or not the Creditor entitled to vote expects to be present at the hearing, each
Creditor is urged to complete, date, sign and properly mail the ballot to the following
address:

                       U. S. BANKRUPTCY COURT CLERK
                       Southern District of Texas - McAllen Division
                       United States Courthouse
                       1701 West Business Highway 83, 10th Floor
                       McAllen Texas, Texas 78501

With a copy to:

                       VILLEDA LAW GROUP
                       Attn: Antonio Villeda
                       6316 N. 10th Street Bldg B
                       McAllen, Texas 78504
                       Fax: (956) 631-9146

     Any Creditor whose claim is impaired under the Plan is entitled to vote, if either (i) its
Claim has been scheduled by the Debtor (and such claim is not scheduled as disputed,
contingent or unliquidated), or (ii) it has filed a proof of claim on or before the 1st date set
by the Bankruptcy Court for such filings. Any Claim as to which an objection has been


                                         Page 7 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 8 of 39



filed (and such objection is still pending) is not entitled to vote, unless the Bankruptcy Court
temporarily allowed the claim in an amount which it deems proper for the purpose of
accepting or rejected the Plan upon application by the Creditor. Such application must be
heard and determined by the Bankruptcy Court at such time as specified by the Bankruptcy
Court. A Creditor's vote may be disregarded if the Bankruptcy Court determines that the
Creditor's acceptance or rejection was not solicited or procured in good faith or in
accordance with the provisions of the Bankruptcy Code.

      Under Section 1124 of the Bankruptcy Code, a class of Claims or Equity Security
interests is impaired under a Chapter 11 plan unless, with respect to each Claim or interest
of such class, the Plan:
1.        Leaves unaltered the legal, equitable, contractual rights of the holder of such Claim
or Equity
Security interest; or
2.       Notwithstanding any contractual provision applicable law that entitles the holder of a
Claim or Equity Security interest to receive accelerated payment of his Claim or Equity
Security interests after the occurrence of a default:
       a.     Cures any such default that occurred before or after the commencement of the
case under the Bankruptcy Code, other than a default that consists of a breach of any
provision relating to the insolvency or financial condition of the Debtor at any time before
the closing of the case, the commencement of a case under the Bankruptcy Code, or the
appointment of or taking possession by a trustee in a case under the Bankruptcy Code;
       b.     Reinstates the maturity of such Claim or Equity Security interest as it existed
before the default;
        c.     Compensates the holder of such claim or Equity Security interest for damages
incurred as a result of reasonable reliance on such contractual provision or applicable law;
and
       d.     Does not otherwise alter the legal, equitable, or contractual rights to which
such Claim or Equity Security interest entitles the holder of such claim or Equity Security
interest; or
       e.      Provides that, on the Plan Effective Date, the holder of such Claim or Equity
Security interest, received, on account of such Claim or Equity Security interest, cash equal
to:
      (i)     With respect to a Claim, the allowed amount of such Claim; or
      (ii)    With respect to an Equity Security interest, if applicable, the greater of:
              (A) Any applicable fixed liquidation preference; or
              (B) Any fixed price at which the Debtor, under the terms of the security,
may redeem the security.

      The Bankruptcy Code defines acceptance of a Plan by a class of Creditors or Equity
Security interest holders as acceptance by holders of two-thirds (2/3) in dollar amount and a
majority in number of the Claims or Equity Security interests of that class which actually
cast ballots for acceptance or rejection of the Plan; i.e., acceptance takes place only if sixty-


                                          Page 8 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 9 of 39



six and two thirds percent (66-2/3%) in amount of Claims and Equity Security interests in
each class and more than fifty percent (50%) of Claims or Equity Security interests voting
in each class cast their ballots in favor of acceptance.

     The Classification of any manner of satisfying all Claims under the Plan take into
consideration the fact that the Debtor may be joining obligor with another Person or Persons
with respect to the same obligation. All Claims against the Debtor based upon any such
guarantees or joint obligations shall be discharged in the manner provided in the Plan.

                           E. Confirmation Hearing
        (The Court May Approve This Plan and Limit Creditors’ Legal Rights)

     The Court will consider only written objections and ballots that are timely filed. If no
objections are filed (or if all objections are overruled by the Court) and if at least one class
of creditors will be bound, even if a Creditor did not vote and even if a Creditor voted
against the Plan. This means that the Creditor will not be allowed to collect its claim
against Debtor, except as provided in this Plan.

                        F. Cramdown and Absolute Priority Rule

     In the event that any impaired class of claims does not accept the Plan, the Bankruptcy
Court may still confirm the Plan at the request of the Debtor if, as to each impaired class
which has not accepted the Plan, the Plan, “does not discriminate unfairly” and “is fair and
equitable”. A Plan of reorganization does not discriminate unfairly within the meaning of
the Bankruptcy Code if no class received more than it is legally entitled to receive for its
claims or Equity Security interest. “Fair and Equitable” has different meanings for secured
claims and unsecured claims.

      With respect to a secured claim, fair and equitable means either (1) the impaired
secured creditor retains its liens to the extent of its allowed claims and received deferred
cash payments at least equal to the allowed amount of its claims and received deferred cash
payments at least equal to the value of such Secured Creditor’s interest in the property
securing its liens, or (2) property subject to the lien of the impaired secured creditor is sold
free and clear of that lien, with that lien attaching to the proceeds of the sale, and such lien
proceeds must be treated in accordance with clause (1) and (3) hereof; or (3) the impaired
secured creditor realizes the “indubitable” equivalent of its claim under the Plan.

      In the event one or more classes of impaired claims rejects the Plan, the
Bankruptcy Court will determine at the hearing for confirmation of the Plan whether the
Plan is fair and equitable and does not discriminate unfairly against any rejecting impaired
class of claims. If the Bankruptcy Court determines that the Plan is fair and equitable and
does not discriminate unfairly against any rejecting impaired class of claims, the
Bankruptcy Court may confirm the Plan over the objections of any impaired class.


                                         Page 9 of 39
         Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 10 of 39




     The balance of this section only applies if a class of unsecured claims does not accept
the Plan. In that instance, Debtor seeks confirmation of the Plan pursuant to 11 U.S.C.
§1129(b).

             IV. Summary of the Debtor’s Operations and Bankruptcy Estate

                                        A. Background

      The Debtor is in the business of transporting persons to hospitals and other medical
facilities. The Debtor filed a voluntary petition on November 19, 2018, which commenced
this Chapter 11 bankruptcy case. The filing of the Petition constituted an order for
bankruptcy relief under §301 of the Code. Immediately upon the filing of the Petition, an
automatic stay commenced pursuant to §362(a) of the Code. The meeting of creditors under
§341(a) of the Code was held on December 21, 2018. Said meeting was concluded on that
date. The Debtor’s representative attended and participated in said meeting.

                               B. Description of Debtor’s Assets

     The Debtor filed schedules of all of its assets and liabilities on December 5, 2018.
Complete copies of the schedules are available from the Clerk of the Court. The primary
assets of the bankruptcy estate and their estimated values are:

Cash and cash Equivalents:                                 $ 421,980.191

Accounts Receivable:                                       $1,392,762.522

Office Furniture, Equipment & Supplies:                    $   10,227.00 (Schedules)

Vehicles:                                                  $ 561,780.00 (Schedules)
Machinery, Fixtures & Equipment (shop):                    $     3,437.00 (Schedules)
              Total Vehicles & Machinery:                  $565,217.00

Notes Receivable (Hidalgo County Emergency
Services District 4):                                      $   20,000.00 (Schedules)

Dual Eligibility Claim :                                   $ 900,000.00 (Schedules)

                                     Total Assets:         $3,310,186.71

                               C. Pending Litigation & Claims


1
    Based on Debtor’s Monthly Operating Report for January of 2019.
2
    See Section “VII,” below.

                                          Page 10 of 39
      Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 11 of 39



     There are no pending lawsuits to which the Debtor is a party, as of the filing this
Disclosure Statement and Plan.
     The Debtor has several causes of action, as disclosed in its schedules, including: for
accounts receivable and also a dual eligibility claim against the State of Texas with an
estimated value of $900,000.00.

                         D. Events Leading Up to Bankruptcy

     Debtor was formed as a Texas corporation on or about March 12, 1996, by filing its
Articles of Organization with the Texas Secretary of State. The Debtor’s shareholder is
Candelario Ontiveros, whom is now deceased and, upon information and belief, the spouse
thereof Veronica Lyzette Ontiveros is the present shareholder under the Last Will of
Candelario Ontiveros. The Debtor filed this bankruptcy case to negotiate reasonable
monthly payments with its creditors, including but not limited to the IRS.

                             E. Operations in Bankruptcy

     The Debtor has continued to operate throughout the bankruptcy as a debtor-in-
possession. The Debtor has retained and intends to retain its shareholder. The Debtor has
complied with its duties as debtor-in-possession.

       F. Significant Events and Orders Entered During the Bankruptcy Case

   The following significant events occurred and orders were entered during the
bankruptcy case:

   • On November 19, 2018, the Debtor filed this Bankruptcy case [Doc. 1]
   • On November 20, 2018, the Debtor filed the Application to Employ Attorneys
     [Doc. 2] and Motion to Use Cash Collateral [Doc. 3]
   • On November 28, 2018, the Notice of Chapter 11 Bankruptcy Case [Doc. 8]
     issued which sets out various important deadlines and dates, including to schedule
     the creditor’s meeting.
   • On November 28, 2018, the Court entered the Order for Chapter 11 Status
     Conference [Doc. 9] scheduling the status conference for December 7, 2018.
   • On November 28, 2018, the Court entered the Order for hearing on
     Appointment of Patient Care Ombudsman [Doc. 10] scheduling the hearing for
     December 7, 2018.
   • On December 4, 2018, the Court entered its Order Granting Debtor’s Motion
     to Extend Time to File Schedules [Doc. 18].
   • On December 5, 2018, the Debtor filed the Amended Petition [Doc. 19] and
     bankruptcy schedules [Doc. 20].

                                       Page 11 of 39
   Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 12 of 39



• On December 6, 2018, Candelario Ontiveros died. At the time of his death,
  Candelario Ontiveros was the sole shareholder of the Debtor.
• On December 7, 2018, the Court held a Status Conference and entered its
  Chapter 11 Status Conference Order [Doc. 25].
• On December 7, 2018, the Court agreed to re-set the hearing on Appointment of
  Patient Ombudsman to December 19, 2018.
• On December 7, 2018, the Court entered its Order Granting Oral Motion for
  Permission to Transfer Funds from Lock-Box Deposit Accounts at Wells Fargo
  Bank to Debtor –in-Possession account at Wells Fargo Bank [Doc. 26].
• On December 13, 2018, the Court entered its Order Approving Application to
  Employ Villeda Law Group as attorneys for Debtor-in-Possession [Doc. 33].
• On December 14, 2018, the Court entered the Order Granting Emergency
  Motion for continued Use of Specific Deposit Accounts at Lone Star National
  Bank and for Permission to Change the Styling of Same Accounts to Debtor-In-
  Possession [Doc. 36].
• On December 19, 2018, the Court conducted a hearing on Appointment of
  Ombudsman and determined that an Ombudsman was not necessary at that time.
• On December 19, 2018, the Court entered said Order on Appointment of
  Ombudsman [Doc. 40].
• On December 21, 2018, the meeting of creditors was held [see docket entry at
  1/10/2019]
• On January 4, 2019, the Court entered its Order Approving Application to
  Employ Morin Business Services, LLC [Doc. 45].
• On January 4, 2019, the Court entered its Order Approving Application to
  Employ Special Counsel [Doc. 46].
• On January 4, 2019, the Court entered its Order Approving Application of
  Employment of Accountant [Doc. 47].
• On January 11, 2019, the Court entered its Order Approving Villeda Law
  Group’s First Application for Compensation of Attorney Fees, granting fees of
  $17,794.75 and expenses of $1,717.00 [Doc. 53].
• On February 21, 2019, the Debtor filed its Monthly Operating Report for Filing
  Period of January of 2019 [Doc. 62]
• No adversary proceedings have been filed.

                 G. Preferential or Other Avoidable Transfers

 Debtor does not believe there are any preferential or avoidable transfers.

                 H. Sources of Income for Purposes of the Plan




                                    Page 12 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 13 of 39



      The Debtor earns income from transporting persons to hospitals and other medical
facilities. The current monthly income is described as follows:

                   Description of Source of Income          Monthly Gross Income


              Income from Services Provided by the Debtor             $1,403,014.963

              Monthly Operating Expenses4                             $1,179,502.675


              Monthly Net Income                                        $223,512.29

               Projected Monthly Plan Payment:                           $24,200.12

              Overage After Projected Plan                              $199,312.17
              Payment:

True and correct copies of the monthly operating reports filed in this bankruptcy to date are
attached as Exhibit “A”. A spreadsheet with the annual income projections and projected
Plan Payments is attached as Exhibit “B”.

                          V. General Description of Reorganization

     The Plan provides for the implementation of a repayment plan from the income
generated from the Debtor’s assets. The Debtor will pay the IRS an agreed-upon amount
over a 5-year term, as described in greater detail below. With respect to other creditors
(identified below), the Debtor intends to pay 100% of the debt (secured and unsecured).
With respect to all leases (e.g., equipment leases, vehicle leases) with the Debtor and with
respect to all executory contracts (see Table in Section “XII,” below), they will be
unaffected by this bankruptcy; therefore, any amount owed to you on leases and executory
contracts is unaffected by this bankruptcy and will continue to be owed to you by the
Debtor. The Debtor’s shareholder(s) will retain ownership and operation of Debtor, post-
confirmation.

             VI. Definitions of Terms Used in Disclosure Statement and Plan

For the purpose of the Disclosure Statement and Plan, the following definitions shall apply:

3
  This is the “total cash receipts” figure reported in the Debtor’s monthly operating report for
January of 2019.
4
  Said expenses include the leases (e.g., equipment leases, vehicle leases) and other contracts
described in Section “XII,” below.
5
  This is the “total cash disbursements” reported in the Debtor’s monthly operating report for
January of 2019.

                                             Page 13 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 14 of 39




Administrative Claim: means any cost, claim or expense of administration in the Chapter
11 case which has been allowed and entitled to priority in accordance with the provisions of
§ 330, § 503(b) and § 507(a) of the Code, including, any actual and necessary expenses of
preserving the Debtor’s estate including, without limitation, all fees and expensed to the
extent allowed by the Court under § 330, § 503(b) under Chapter 123 of Title 28, United
States Code, to the extent incurred by the Debtor, during the case and after confirmation
regarding Claims Allowance, avoidance actions, or the like (whether or not Allowed).

Allowance Date: means the date an order of the Court Allowing a Claim in the Case has
become a Final Order and non appealable and no appeal therefore is pending.

Allowed Claim: shall be any Claim against the Debtor, provided: (a) proof shall be in the
form of a Proof of Claim which was timely and properly filed or, if no proof of Claim was
filed, which has been listed by the Debtor on the Schedules as liquidated in amount and not
disputed or contingent and (b) in either case, a Claim as to which no objection to the
Allowance thereof has been interposed on or before the applicable period of limitation fixed
by the Plan, the Code, the Rules of the Court, or order of the Court; or as to which any
objection is determined in favor of a claimant, and whether or not Allowed by an order of
the Court, to the extent incurred by the Debtor and not paid from sources other than
Property of the Estate. Unless otherwise specified herein or by order of the Court,
“Allowed Claim” shall not include any informal claim, nor interest on any Plan. Unless a
claim is an Allowed Claim, such Claim shall not be entitled to participate in any distribution
under the Plan, and failure of any Claimant to take the necessary action to secure Allowance
shall bar the existence of any liability of the Debtor or parties Discharged to that Claimant,
and Claimant rights, if any, shall be Discharged by the confirmation of this Plan as provided
by the Plan, applicable law and Bankruptcy code.

Allowed Secured Claim: means an Allowed Claim arising on or before the petition date that
is secured by a valid and perfected lien upon Property of the Estate; excluding property
subject to avoidable transfers which shall be deemed not an Allowed Secured Claim or an
Allowed Claim for which the Debtor asserts a set off under Section 553 of the Code; to the
extent of the value (which is set forth in the Schedules or if objection is made timely to
value, either agreed by the Debtor pursuant to the Plan, in writing, or in the absence of an
agreement, has been determined in accordance with Section 506(a) or §1111(b) of the Code
at or prior to Confirmation Date) of the interest of the holder of such Allowed Claim in
Property of the Estate. That portion of any such Secured Claim exceeding the value of
security held therefore shall be a Deficiency Claim unless expressly modified by the Plan.

Avoidance Action: shall mean a cause of action assertable by the Debtor or its successors
pursuant to sections 542, 543, 544, 545, 547, 548, 549, 550, or 553 of the Bankruptcy Code.




                                        Page 14 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 15 of 39



Bankruptcy Code: means the Bankruptcy Code of 1978 as contained in Title 11, U.S.C. §
101 et seq. and the amendments thereto. All references to any statute in this plan are
references to the Bankruptcy Code as defined therein.

Bar Date: means the deadline for filing proofs of claims against the Debtor or any
other date established pursuant to an Order of the Court with respect to any other creditor;
or, with respect to any allowed Administrative Claim or Claim arising with respect to
rejection of an executory contract, such other date as this Plan, the Court of the Bankruptcy
Code may establish pursuant to the Plan (or other Order) and after which any proof of Claim
files will not be Allowed, and the later filing of which will have no effect on the
distributions provided in this Plan or effect the discharge or re-judicata effect of any
discharge or injunction provided in the Plan. No informal filing or other document shall
constitute a Proof of Claim except as provided in this Plan.

Claim: shall mean
      1. any “right to payment” either directly from the Debtor or Debtor in Possession or
indirectly as a result of the Debtor’s liability to third parties arising out of contract (e.g. a
joint guaranty), tort (e.g. subordination), legal tort (e.g. equitable claim) or arising in any
respect as a tax, tax penalty or interest or charge or imposition by a Governmental Unit
resulting from a pecuniary or non-pecuniary loss by any Governmental Unit, that arose on
or before the confirmation Date, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, contested, uncontested, legal equitable,
secured, or Unsecured.
      2. or any right under § 502(h)
      3. or any right to an equitable remedy for breach of performance if such breach gives
rise to a right of payment from the Debtor, whether or not such right to an equitable remedy
is reduced to judgment, fixed, contingent, matured, unmatured, contested, uncontested,
secured, or Unsecured;
      4. or any right to a remedy in equity of at law arising out of violation of any rule or
regulation of a Governmental Unit and any and all priority claims of every nature; and
      5. or any right to look to the community property made property of the estate by 11
U.S.C. § 541 and the marriage of the Debtor to his non-filing spouse.

Class or Classes: means the particular Class designated in this Plan pursuant to Bankruptcy
Code Sections 1122 and 1129 and in which Creditors’ Claims may be included as provided
in this Plan.

Chapter 11 Case: means the Chapter 11 case now pending in the United States Bankruptcy
Court for the Southern District of Texas, MED CARE EMERGENCY MEDICAL
SERVICES, INC., filed in the U.S. Bankruptcy Court, Southern District of Texas, McAllen
Division, having been commenced pursuant to 11 U.S.C. § 101, et seq.




                                         Page 15 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 16 of 39



Confirmation Order: means the signing and entry of the Order Confirming Plan entered
pursuant to U.S.C. § 1129, and is deemed to include in the Plan all provisions of such Order
or any subsequent Amended Order confirming the Plan, any authorized Modifications and
providing for the continued operations of the Debtor and approval of this Plan.

Confirmation Date: shall mean the date set by the Court pursuant to 11 U.S.C. §1128 for the
hearing on Confirmation of the Plan.

Contested: when used with respect to a Claim, shall mean a Claim against the Debtor (i) that
is listed in the Debtor’s schedule of liabilities as disputed, contingent, or unliquidated; (ii)
that is listed in the Debtor’s schedule of liabilities as undisputed, liquidated, and not
contingent and as to which a proof of Claim has been filed with the Bankruptcy Court, to
the extent the proof of claim exceeds the scheduled amount; (iii) that is not listed in the
Debtor’s schedule of debts, but as to which a proof of claim has been filed with the
Bankruptcy court: or (iv) as to which an objection has been filed.

Court: shall mean The United States Bankruptcy Court for the Southern District of Texas,
McAllen Division, acting in this case.

Creditor or Claimant: shall mean any entity that has a claim against the Debtor that arose at
the time of or before the filing of the petition in this case as defined in § 101(4) of the
Bankruptcy Code.

Debt: shall mean any liability on a Claim held by any Person, Claimant or Subordinate
Unsecured
Claimant.

Debtor: shall mean MED CARE EMERGENCY MEDICAL SERVICES, INC.

Deficiency Claim: means Unsecured Claims remaining after deducting the full value of the
collateral of the Secured Claimant.

Discharge: means the release, satisfaction and full and final settlement of a Claim on any
Debt as specifically provided in this Plan with respect to the Discharged party.

Distributions Under the Plan: means except as otherwise provided herein or as ordered by
the Bankruptcy Court, Distributions to be made on account of Claims that are Allowed
Claims as of the Effective Date shall be made on the first day of the month following one
full month after the Effective Date, provided however, that should such Allowed Claims be
paid in the ordinary course of business, the distribution date shall be such date the Allowed
Claim becomes payable under the terms of any contract or agreement or applicable non-
bankruptcy law.



                                         Page 16 of 39
      Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 17 of 39



Effective Date: shall mean the fifteenth (15th) day following the day of the entry of
the Order confirming plan.

Estate Assets or Property of the Estate: shall mean the estate created by 11 U.S.C. § 541 on
the commencement of the Chapter 11 Case consisting of all property owned by the Debtor
upon the date of the filing of the Chapter 11 Case, including personal and real property, all
accounts and accounts receivable, and the right to recover any Debt from any third party
or Creditor, and the income or proceeds of Property of the Estate.

Final Decree: means the last order of the Court entered in accordance with Bankruptcy
Rule 3022 pursuant to 11 U.S.C. § 350.

Final Order or Final Judgment: shall mean an order of the Court which, not having been
appealed, reversed, modified or amended and not having been stayed or the time to appeal
from which or to seek review or rehearing of which having expired, has become conclusive
of all matters adjudicated thereby and is in full force and effect.

Governmental Unit: shall mean “governmental unit” as defined in 11 U.S.C. § 101 and
shall include any taxing unit and any administrative agency of any such Governmental Unit.

Objection: shall mean a contested matter, adversary proceeding, or any counterclaim or
cross-action in any adversary proceeding initiated for the purpose of objecting to any Claim
of a Creditor and shall include any action brought by a Creditor or removed to the Court
after Confirmation of this Plan which deals with any Claims treated in, or arising under, or
released or Discharged under this Plan or which may affect the administration of this Plan.

Payment in Full and Paid in Full: means the receipt by or for the account of a
Creditor of consideration the value of which equals the amount of its Allowed Claim or the
amount provided in this Plan for payment to such holder of the Allowed Claim.

Person: means an individual, corporation, limited liability company, partnership, joint
venture, trust, estate, unincorporated organization, or a Governmental Unit or any agency or
political subdivision thereof.

Petition Date: means November 19, 2018, the date the Voluntary Petition was filed by the
Debtor.

Plan: means this Plan of Reorganization is subject to confirmation by voluntary petition
under Chapter 11 of the Bankruptcy Code and now pending in this Court.

Proof of Claim: shall mean the official form provided for the written filing proofs of a
Debt or Claim providing for the inclusion of documentary evidence or written explanation
which has been substantially completed and timely filed unless filing is not required by this


                                       Page 17 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 18 of 39



Plan or the Bankruptcy Code (regarding undisputed and liquidated Claims scheduled as
such) and which timely filed Proof of Claim has been signed under the penalty of perjury as
provided in such official form.

Priority Tax Claim: means any Claim of a Governmental Unit of the kind entitled to
priority in payment as specified in Sections 502(j) and 507 (a)(8) of the Bankruptcy Code.

Pro Rata Share: means the amount which is the result of multiplying the net proceeds or
dividend available for distribution at any given time to a Class of Claimants by that fraction
in which the numerator is the Allowed amount of the claim of the particular Creditor of the
names Class and the denominator is the total of the Allowed amounts of all the Creditors’
Allowed Claims of such Class.

Property of The Estate: shall mean the estate created by 11 U.S.C. § 541 on the
commencement of the Chapter 11 case including all property owned by the Debtor upon the
date of filing of the chapter 11 case.

Professional Fees: means those Allowed Claims for reasonable and necessary professional
fees which are Allowed pursuant to this Plan and/or the 11 U.S.C. § 330, 503(b)(D) and
entitled to priority status as administrative expenses pursuant to 11 U.S.C. §507(a)(1).

Rule(s) or Rules of the Court: means the rules of procedure in bankruptcy cases applicable
to cases pending before the Court, and if made applicable, as amended from time to time,
including Rules in effect, if any, regarding Chapter 11 cases.

Schedules or Schedule: means the Schedules and Statement of Financial Affairs
filed in this Bankruptcy case by the Debtor, including the list of assets, Creditors, Exempt
Property, and including any amendments and/or supplements thereto up to and including the
Confirmation Date.

Settled Claim or Settlement with respect to a Claim: means a claim that is no longer
contested or, whether or not an Allowed Claim, is the subject of a compromise between the
Debtor and the respective creditor regarding payment and additional payments from other
than Property of the Estate.

Secured Creditor: means a creditor holding an Allowed Secured Claim, and may include
any valid and enforceable Judgment Lien released herein. Including but not limited to:
statutory liens, other involuntary liens or mortgages, and voluntary liens.

Subordinated Creditors: means Creditors whose Claims are subordinated: (i) in accordance
with 11
U.S.C. § 510 or §1129(b) by Final Order; or (ii) pursuant to this Plan.



                                        Page 18 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 19 of 39



Substantial Consummation:
     (a) All or substantially all of the property proposed by the Plan to be transferred has
been transferred;
     (b) the Debtor or any successor to the Debtor under the plan has assumed operation of
the Debtor’s business or assumed possession of all or substantially all of the property dealt
with by the plan; and
     (c) distributions under the Plan have commenced.

Termination Date: means the day on which all payments due under this Plan have been
made.

Unsecured Claim: shall mean a Claim or the part of a claim which is not secured by a lien,
security interest or other charge against or interest in Property of the Estate in which Debtor
has an interest and shall include a Claim arising out of the rejection of any executory
contract under 11 U.S.C. § 365 and deficiency claim, administrative claim or any claim
asserted by an affiliate or insider to the Debtor, and excluding any interest, attorney’s fees,
costs of collection or the like not earned and due on the Petition Date and, with respect to
distributions, only to the extent constituting and Allowed Unsecured Claim under this Plan.

     A term used in this Disclosure Statement and Plan, not otherwise defined herein but
used in the Code, shall have the definition assigned to such term in the Code.

                       VII. Debtor’s Plan for Payment of its Debts

                         A. Summary of Plan of Reorganization

      The Plan provides for the implementation of a repayment plan from the income
generated from the Debtor’s assets. With respect to all creditors (identified below), the
Debtor intends to pay 100% of the debt (secured and unsecured). The IRS will be paid in
full the agreed-upon amount, as described in greater detail below. With respect to all leases
(e.g., equipment leases, vehicle leases) with the Debtor and with respect to all executory
contracts (see Table in Section “XII,” below), they will be unaffected by this bankruptcy;
therefore, any amount owed to you on leases and executory contracts is unaffected by this
bankruptcy and will continue to be owed to you by the Debtor. The Debtor’s shareholder(s)
will retain ownership and operation of Debtor, post-confirmation. The Debtor will retain all
Property of the Estate post-confirmation, subject to the certain liens, security interests, and
equitable interests that are specifically set forth in this Plan.

               B. Classification and Treatment of Classes under the Plan

Regarding Un-Withdrawn Proofs of Claims that Have Been Paid Post-Petition in Full




                                        Page 19 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 20 of 39



The following proofs of claim have been paid in full, post-petition, by the Debtor and, yet,
the claimants have, to date, failed to withdraw their proofs of claim, despite the Debtor’s
request that they do so:

         §   McKesson Medical-Surgical Minnesota Supply, Inc. [Claim No. 10 & Claim
             No. 11]

As said claims have been paid in full, said claimants shall receive nothing under the Plan.

Administrative Claims

     Administrative Claims are those arising under 11 U.S.C. § 507(a)(2). Unless otherwise
agreed by the holders of these Claims, these Claims will be paid in cash, in full, on or before
the Effective Date, or when such Claims become Allowed Claims. ALL
ADMINISTRATIVE CLAIMS (other than the US Trustee) WILL BE REQUIRED TO
FILE AN ADMINISTRATIVE CLAIM PRIOR TO THE ADMINISTRATIVE BAR
DATE. Administrative Claims are comprised of the following categories of Claims:

Class 1: U.S. Trustee Fees: All allowed claims as allowed pursuant to 11 U.S.C. § 503.
Treatment:Any outstanding Trustee's Fees shall be paid on the effective date of the plan.

Class 2: Attorney/Professional Fees: First, administrative expenses allowed under section
503(b) of this title, and any fees and charges assessed against the estate under Chapter 123
of Title 28. All allowed Administrative Claims, as that term is defined herein and in 11
U.S.C. §507 (a)(1), including fees for services rendered and expenses incurred by
Court-approved counsel for the Debtor or other Professionals employed by the Debtor,
and any expenses provided for under 28 U.S.C. §1930.

These claims are:

     1. Attorney fees and costs: Villeda Law Group employed by Debtor (see ECF #
33, Order Approving Application to Employ Attorneys) for services rendered and expenses
incurred. These payments will be made pursuant to the Court’s approval of the fee
applications filed by Debtor’s attorney.

     2. Accountant’s fees: Rolando M. Flores, CPA, accountant employed by the
Debtor (see ECF # 47, Order Approving Application of Employment of Accountant). These
payments will be made pursuant to the Court’s approval of the fee applications filed by said
accountant.

     3. There are no other administrative claims.




                                        Page 20 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 21 of 39



       Objections to timely filed applications of Professionals for compensation or
reimbursement of expenses and/or other Administrative Expense Claim must be filed and
served no later than the sooner of: (i) twenty-one (21) days after the application is filed; or
(ii) twenty-one (21) days after the Administrative Claims Bar Date.

     Administrative Claims shall be paid in full by the Debtor on the later of: (i) the
Effective Date; (ii) fifteen (15) days after the date when such Administrative Claim is
Allowed by the Court; or (iii) as agreed by the Administrative Claimant and the Debtor.

Treatment: All of the professional fees will be paid according to the orders entered by the
Bankruptcy Court authorizing such payments. All amounts owed for the administrative
costs incurred during the pendency of the bankruptcy case, and approved by the Court, will
be paid within 30-days from date of entry of the order confirming the Plan.

Class 3: The secured claim of Sterling National Bank successor to Advantage Funding
Commercial Capital Corp (“Advantage Funding”) in the total amount of $192,258.80
[Claim 12] of which $150,000.00 is secured and $42,258.80 is unsecured. Attached to
Advantage Funding’s claim [Claim 12] is a promissory note and security agreement dated
May 4, 2016 (the “Note” and “Security Agreement”) in the original principal amount of
$223,725.00 payable to Advantage Funding. This creditor is unimpaired.

Treatment: Debtor shall continue remitting monthly payments of $4,409.00, as required by
the Note, to Advantage Funding until the Note matures on March 4, 2021, when Debtor will
remit any remaining principal that is due (if any) and any accrued but unpaid interest (if
any) to Advantage Funding. Advantage Funding shall retain its security interest in the
vehicles that are described in the security agreement dated May 4, 2016 that is attached to
Advantage Funding’s claim [Claim 12]. With respect to the priority of said security interest,
the priority shall remain unaffected by this Bankruptcy; the priority shall remain the same
post-confirmation as it was pre-petition. All terms under the Note and Security Agreement
shall not be affected, amended, supplemented or revised by the confirmation of this Plan. A
default under the Note and Security Agreement shall be defined and governed by those
documents, even after confirmation of this Plan.

Class 4: The secured claim of Ally Bank in the total amount of $26,195.91 [Claim 5].
Attached to Ally Bank’s claim [Claim 5] is a Motor Vehicle Retain Installment Sales
Contract dated August 31, 2016 (the “Contract”) in the original principal amount of
$37,644.11. This creditor is unimpaired.

Treatment: Debtor shall continue remitting monthly payments of $601.92, as required by
the Contract, to Ally Bank until the Note matures on January 17, 2023, when Debtor will
remit any remaining principal that is due (if any) and any accrued but unpaid interest (if
any) to Ally Bank. Ally Bank shall retain its security interest in the vehicle that is described
in the Contract that is attached to Advantage Funding’s claim [Claim 5]. With respect to the


                                         Page 21 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 22 of 39



priority of said security interest, the priority shall remain unaffected by this Bankruptcy; the
priority shall remain the same post-confirmation as it was pre-petition. All terms under the
Contract shall not be affected, amended, supplemented or revised by the confirmation of
this Plan. A default under the Contract shall be defined and governed by the Contract, even
after confirmation of this Plan.

Class 5: The secured claim of Ally Bank in the total amount of $27,682.00 [Claim 6].
Attached to Ally Bank’s claim [Claim 6] is a Motor Vehicle Retain Installment Sales
Contract dated August 31, 2016 (the “Contract”) in the original principal amount of
$39,779.76. This creditor is unimpaired.

Treatment: Debtor shall continue remitting monthly payments of $636.07, as required by
the Contract, to Ally Bank until the Note matures on January 17, 2023, when Debtor will
remit any remaining principal that is due (if any) and any accrued but unpaid interest (if
any) to Ally Bank. Ally Bank shall retain its security interest in the vehicle that is described
in the Contract that is attached to Advantage Funding’s claim [Claim 6]. With respect to the
priority of said security interest, the priority shall remain unaffected by this Bankruptcy; the
priority shall remain the same post-confirmation as it was pre-petition. All terms under the
Contract shall not be affected, amended, supplemented or revised by the confirmation of
this Plan. A default under the Contract shall be defined and governed by the Contract, even
after confirmation of this Plan.

Class 6: A secured debt of Signature Financial LLC (“Signature Financial”), the total
balance of which is believed to be $52,500.00 as of November 19, 2018, which is
apparently secured by the following vehicle, 2016 Ford E-350 Transit Osage - Type II
Ambulance - VIN# 1FDBW2XG0GKB03340 (“Vehicle”), based on the contract dated
February 10, 2017 (the “Contract”) in the original principal amount of $68,475.00. This
creditor is unimpaired.

Treatment: Debtor shall continue remitting monthly payments of $1,425.00, as required by
the Contract, to Signature Financial until the Contract matures on March 20, 2022, when
Debtor will remit any remaining principal that is due (if any) and any accrued but unpaid
interest (if any) to Signature Financial. Signature Financial shall retain its security interest in
the Vehicle. With respect to the priority of said security interest, the priority shall remain
unaffected by this Bankruptcy; the priority shall remain the same post-confirmation as it
was pre-petition. All terms under the Contract shall not be affected, amended, supplemented
or revised by the confirmation of this Plan. A default under the Contract shall be defined
and governed by the Contract, even after confirmation of this Plan.

Class 7: A secured debt of Signature Financial LLC (“Signature Financial”), the total
balance of which is believed to be $52,500.00 as of November 19, 2018, which is
apparently secured by the following vehicle, 2016 Ford E-350 Transit Osage - Type II
Ambulance - VIN# 1FDBW2XG0GKB00101 (“Vehicle”), based on the contract dated


                                          Page 22 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 23 of 39



February 10, 2017 (the “Contract”) in the original principal amount of $68,475.00. This
creditor is unimpaired.

Treatment: Debtor shall continue remitting monthly payments of $1,425.00, as required by
the Contract, to Signature Financial until the Contract matures on March 20, 2022, when
Debtor will remit any remaining principal that is due (if any) and any accrued but unpaid
interest (if any) to Signature Financial. Signature Financial shall retain its security interest in
the Vehicle. With respect to the priority of said security interest, the priority shall remain
unaffected by this Bankruptcy; the priority shall remain the same post-confirmation as it
was pre-petition. All terms under the Contract shall not be affected, amended, supplemented
or revised by the confirmation of this Plan. A default under the Contract shall be defined
and governed by the Contract, even after confirmation of this Plan.

Class 8: Internal Revenue Service. This Agreement shall consist of the Claims of the
Internal Revenue Service. The Claims in this class total $1,202,456.10, and the Claims
consist of:

   § Internal Revenue Service’s Priority Claim:                   $812,252.69 comprised of
     $780,441.38 in tax and $31,811.31 in interest.

   § Internal Revenue Service’s General Unsecured Claim: $390,203.41, all of which
     comprises penalty,

       Treatment: Pursuant to an agreement reached by the Debtor and the Internal
Revenue Service, with respect to this Priority Claim of $812,252.69, the Debtor will pay
the claim of $812,252.69 at six (6) percent interest in 60 monthly installment payments of
$15,703.13. The monthly payments will begin thirty days from the confirmation date.
Should the Debtor be unsuccessful in repaying the IRS priority claim in full, pursuant to
this Agreement, the penalties will be added back to the IRS’s priority claim.

       Treatment: The General Unsecured Claim totals $390,203.41. The IRS will agree
to waive the $390,203.41which is comprised of all penalty as long as the Debtor is
successful in full paying the total amounts due for the Priority Claim. Should the Debtor
be Unsuccessful in repaying the IRS Priority Claim in full, pursuant to this Agreement,
the General Unsecured Claim in the amount of $390,203.41 will be added back to the
IRS’s claim and the Internal Revenue Service may accelerate its allowed claim(s), past
and future, and declare the outstanding amount of such claim(s) to be immediately due
and owing and pursue any and all available state and federal rights and remedies.
“Unsuccessful” means that there is an Uncured Default following the notice and cure
procedure described below in “(ii).”

       Payments must be mailed to:
       Internal Revenue Service


                                          Page 23 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 24 of 39



       ATTN: Keri Templeton
       300 East 8th Street, Stop 5026AUS
       Austin, Texas 78701

Additionally:			

       (i)     The debt owed by the Debtor to the Internal Revenue Service is a
nondischargeable debt, except as otherwise provided for in the Bankruptcy Code, and that
if the Debtor should commit an Uncured Default, the Internal Revenue Service is not
subject to the provisions of the Bankruptcy Code so that the Internal Revenue Service can
take whatever actions are necessary to collect said debt in the event of an Uncured
Default; in the event of an Uncured Default, the federal tax liens survive the plan
confirmation, a bankruptcy discharge, and dismissal of the case. In the event of an
Uncured Default, the liens continue to be enforceable against all of the Debtor’s property
under federal law.

        (ii)   A failure by the Debtor to make a payment to the Internal Revenue Service
pursuant to the terms of the Plan shall be an event of default, and as to the Internal
Revenue Service, there is an event of default if payment is not received by the fifteenth
(15th) day of each month. If there is a default, the Internal Revenue Service must send
written demand for payment, and said payment must be received by the Internal Revenue
Service within fifteen (15) days of the date of receipt of the demand letter. The Debtor
can receive up to three (3) notices of default from the Internal Revenue Service; however,
after the third (3rd) consecutive notice of default from the Internal Revenue Service (an
“Uncured Default”), said third (3rd) notice of default may not be cured, and the Internal
Revenue Service may accelerate its allowed claim(s), past and future, and declare the
outstanding amount of such claim(s) to be immediately due and owing and pursue any
and all available state and federal rights and remedies. These default provisions pertain
to the entire claims of the Internal Revenue Service; said “claims” are comprised of: the
Priority Claim and, in the event that payment thereof is Unsuccessful, the Unsecured
General Claim.

       All notices must be mailed and faxed to:
       Med Care Emergency Medical Services, Inc.
       P.O. Box 6767
       McAllen, Texas 78502
       Fax 956-213-8071

        (iii) The Internal Revenue Service is bound by the provisions of the confirmed
Plan and is barred under Section 1141 of the Bankruptcy Code from taking any collection
actions against the Debtor for pre-petition claims during the duration of the Plan
(provided there is no Uncured Default as to the Internal Revenue Service). The period of
limitations on collection remains suspended under 26 U.S.C. § 6503(h) for the tax periods


                                      Page 24 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 25 of 39



being paid under the Plan and terminates on the earlier of (1) all required payments to the
Internal Revenue Service have been made; or (2) thirty (30) days after the date of the
demand letter (described above) for which the Debtor failed to cure the default.

        (iv) The Debtor’s failure to remain current on its ongoing tax obligations shall
be an event of default under the terms of the Plan, subject to the notice and cure period. If
the Debtor fails to file or pay any ongoing federal tax return/liability by the due date of
such return, then the United States may, declare that the Debtor is in default of the Plan,
subject to the notice and cure period. In order to declare a default under this paragraph,
the Internal Revenue Service shall follow the notice and cure procedure described in
“(ii)” above.

(v)    Internal Revenue Service remedies upon default: Upon any Uncured Default by
the Debtor, the Internal Revenue Service may accelerate its allowed pre- and post-
petition claims (and any future administrative claims), and declare the outstanding
amounts of such claims to be immediately due and owing. Upon any Uncured Default by
the Debtor, the Internal Revenue Service may pursue any and all available state and
federal rights and remedies as provided by law without further order of this Court.

(vi)     The Internal Revenue Service will also agree to withhold collections of the trust
fund recovery penalty assessment against the responsible officers. This agreement only
encompasses the tax periods involved in the confirmed plan. The forbearance of
collection efforts by the Internal Revenue Service does not preclude any action by the
IRS to file liens or otherwise to perfect a security interest against the responsible officer
as permitted under federal and state law; provided, however, that an Uncured Default is a
condition precedent to the aforementioned actions including the filing of liens and
perfection of security interests. The period of limitations on collection will be suspended
under 26 U.S.C. 6503(h) for the trust fund periods and will terminate on the earlier of (1)
all required payments to the Internal Revenue Service have been made under the plan; or
(2) thirty (30) days after the date of the demand letter (described above) for which the
debtor failed to cure the default.

Class 9: Equity Interests. This Class consists of the equity interest held in the Debtor by
the shareholder(s).

Treatment: The shareholder(s) -- which consist of Candelario Ontiveros whom is now
deceased and, upon information and belief, the spouse thereof Veronica Lyzette Ontiveros is
the present shareholder under the Last Will of Candelario Ontiveros -- are the Holders of
Equity Interests in the Debtor. Holders of Equity Interests in the Debtor shall retain their
interests in the Debtor. The requirements of 11 U.S.C. § 1129(b)(2) and the Absolute
Priority Rule are satisfied because the claims of the Debtor’s creditors are being paid in full.
The Holders of Equity Interests are not impaired under the Plan. No securities are issued
under the Plan, thereby satisfying 11 U.S.C. § 1123(a)(6).


                                         Page 25 of 39
            Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 26 of 39




                                       C. Chart with Treatment of Claims

Class         Name of Creditor                Amount           Years          Payment (Amount and Frequency)           Interest
            Classification of Claim           Claimed         Amortized                                                  Rate

 1              Trustee Fee                       n/a         n/a                             n/a                        n/a
             Administrative Claim

 2
              Professional Fees                                                                                          0%
             Administrative Claim
                                                                              Upon approval of the Court, these
                                              TBD, fee app                    professional fees and costs will be
              Villeda Law Group                              n/a
                                              pending                        paid within 30-days of confirmation of
                                                             n/a                           this Plan/
               Rolando Flores                 TBD, fee app
                    CPA                       pending

                                               $150,000.00
 3                                             Secured       Unimpaired,
             Advantage Funding                                               $4,409.00 monthly until the maturity
                                                             maturity date                                             5.974%
         Secured Claim – Unimpaired                                          date of 03/4/2021.
                                               $42,258.80    of 03/4/2021.
                                               Unsecured

 4               Ally Bank                     $26,195.91                 $601.92 monthly until the maturity date      5.85%
                                                              Unimpaired,
         Secured Claim – Unimpaired                                       of 01/17/2023.
                                                              maturity
                                                              date of
                                                              01/17/2023


 5               Ally Bank                     $27,682.00     Unimpaired, $636.07 monthly until the maturity date      5.85%
         Secured Claim - Unimpaired                           maturity date of 01/17/2023.
                                                              of
                                                              01/17/2023


 6                                                            Unimpaired,      $1,425.00 monthly until the maturity
             Signature Financial               $52,500.00    maturity date            date of 03/20/2022.               9.1%
                                                             of 03/20/2022




 7                                                            Unimpaired, $1,425.00 monthly until the maturity date
             Signature Financial               $52,500.00    maturity date           of 03/20/2022.                     9.1%
                                                             of 03/20/2022



 8       Internal Revenue Service            $812,252.69      5 years        $15,703.13 monthly for 60 months           6%
        Unsecured Priority Tax Claim
                  Impaired

                                                                             $0, per agreement with IRS, provided       n/a
         Internal Revenue Service            $390,203.41      n/a            that Debtor is successful in paying the
          Unsecured Non-Priority                                             Unsecured Property Claim (as set out in
                  Impaired                                                   greater detail elsewhere in the Plan)




                                                 Page 26 of 39
              Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 27 of 39



9             Equity Interest Holders                                         Interest in Debtor will be maintained




Total Monthly Plan Payment:                                                        $24,200.12



                                              D. Feasibility of the Plan

            This plan is feasible as set out below. Specifically, the Debtor’s projected average
       monthly net income is $199,312.17. This monthly income is sufficient to pay the projected
       Plan Payment of $24,200.12. The current monthly net income is described as follows:

                            Description of Source of Income          Monthly Gross Income

                       Income from Services Provided by the Debtor             $1,403,014.966

                       Monthly Operating Expenses7                             $1,179,502.678


                       Monthly Net Income                                         $223,512.29

                       Projected Monthly Plan Payment:                              $24,200.12

                      Overage After Projected Plan                                $199,312.17
                      Payment:

       True and correct copies of the monthly operating reports filed in this bankruptcy to date are
       attached as Exhibit “A”. A spreadsheet with the annual income projections and projected
       Plan Payments is attached as Exhibit “B”.

                   VIII. The Best Interest of the Creditor Rule / Liquidation Analysis

            Pursuant to 11 U.S.C. § 1129(a)(7),23 “[a] reorganization plan must either be accepted
       by each creditor or satisfy the Code's “best interests of the creditor” test (e.g., liquidation
       analysis).


       6
         This is the “total cash receipts” figure reported in the Debtor’s monthly operating report for
       January of 2019.
       7
         Said expenses include the leases (e.g., equipment leases, vehicle leases) and other contracts
       described in Section “XII,” below.
       8
         This is the “total cash receipts” figure reported in the Debtor’s monthly operating report for
       January of 2019.

                                                      Page 27 of 39
                  Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 28 of 39



              As applied here, in the event that the Plan is accepted by each creditor, the “best
        interests of the creditor” test (e.g., liquidation analysis”) need not be applied. See, e.g., In re
        Couture Hotel Corp., 536 B.R. 712, 735–36 (Bankr. N.D. Tex. 2015)
              In the event that that the Plan is not accepted by each creditor, the “best interests of the
        creditor” test is satisfied, without the need for any liquidation analysis, for the following
        reason. The Plan pays all creditors in full with interest, which per-se satisfies the “best
        interests of the creditor” test. See In re Couture Hotel Corp., 536 B.R. 712, 735–36 (Bankr.
        N.D. Tex. 2015), to-wit:

                                Citing to § 1129(a)(7), Mansa objects to the Plan alleging that creditors
                                would receive more 'up front' in a Chapter 7 liquidation than they
                                would under the Plan. In support of its argument, Mansa alleges that: 'upon
                                a liquidation, $1,054,883.6024 would be available to immediately pay all
                                of the Debtor's unsecured creditors (assuming rejection damages claims
                                and the claims of insiders are excluded from this calculation ) in full and
                                represents a more complete and timely satisfaction of their claims than
                                would occur under the Plan.'….Mansa misstates the best interests of
                                creditors test. It is not whether creditors will receive more 'up front' or
                                more overall, but whether creditors will receive at least as much as they
                                would in a chapter 7 liquidation. Here, the Plan seeks to pay all creditors
                                in full with interest, which is all creditors are legally entitled to receive.
                                By definition, the Plan cannot fail the best interests test of § 1129(a)(7).

        Id. at 735-36
              Alternatively, in an abundance of caution, liquidation analysis is as follows:
        Liquidation would not be in the best interest of the estate because the Debtor has estimated
        that its assets would generate the following amounts in a Chapter 7 liquidation:

                                           LIQUIDATION ANALYSIS (UNAUDITED)

      DESCRIPTION AND                          FAIR MARKET            AMOUNT OF               VALUE              LIQUIDATION
    CATEGORY OF ASSETS                             VALUE              LIENS HELD           AVAILABLE TO              VALUE
                                                (ESTIMATED           AGAINST THIS            ESTATE                 (without
                                                    FMV)                 ASSET                                    payment of
                                                                                                                 secured liens)
Office Furniture & Supplies                      $10,227.00                                    $10,227.00           $ 4,706.629

Machinery, Fixtures &                               $3,437.00                                    $3,437.00          $1,546.6510
Equipment (shop)

Vehicles                                        $561,780.00           $308,877.91             $252,902.09        $113,805.9411

Accounts Receivable                           $1,392,762.52                                $1,392,762.52         $626,743.1312

        9
             This amount is based upon a 45% liquidation rate of recovery on these items of personal property.
        10
             This amount is based upon a 45% liquidation rate of recovery on these items of personal property.
        11
             This amount is based upon a 45% liquidation rate of recovery on these items of personal property.



                                                                 Page 28 of 39
                      Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 29 of 39



Causes of Action                                   $920,000.00                                   $920,000.00              $99,000.0013
Cash                                              $421,980.19       14
                                                                                                 $421,980.19              $421,980.19

TOTAL VALUE OF ASSETS:                           $3,310,186.71           $308,877.91            $3,001,308.8           $1,267,782.53

                                                                                   Less Secured Claims                  <308,877.91>

Liquidation Value                                                                                                        $958,904.62
IRS Debt                                                                                                             <$1,202,456.10>

Projected Net Liquidation Funds Available                                                                             <$243,551.48>
in a Hypothetical Chapter 7 Liquidation


                   Regarding accounts receivable, in particular. The best indicator of the value
           of the Debtor’s accounts receivable is the Debtor’s historic cash receipts, for the
           following reasons. As is typical in the ambulance industry, the face amounts of the
           Debtor’s accounts receivable do not reflect the large downward adjustments and
           systematic write-offs inherent in private insurance reimbursements, medicare
           reimbursements, and medicaid reimbursements. Furthermore, the small percentage
           (roughly 15%) that is “private pay” are frequently uncollectable. Accordingly, historic
           collections is the best indicator of the value of the Debtor’s account’s receivable. Other
           bankruptcy courts have applied collections-based valuations to accounts receivable.
           See, e.g., In re Dependable Auto Shippers, Inc., AP 17-3086, 2018 WL 4348049, at
           *11–12 (Bankr. N.D. Tex. Sept. 7, 2018) ("The best evidence of the value of TBK's
           collateral is the amount of the debtor's accounts receivable actually collected,
           rather than a hypothetical value.”); see also, In re Epic Cycle Interactive, Inc., ADV 11-
           90111-CL, 2014 WL 2567170, at *7 (Bankr. S.D. Cal. June 6, 2014) ("Mr. Corson based
           his analysis on the Debtor's past history of cash collections….The court accepts
           Debtor's past performance as a better indicator of the Debtor's current
           performance on collecting its receivables.”) As applied here, the Debtor’s cash
           receipts for January of 2019 total $1,403,014.96. Said figure is consistent with the
           Debtor’s historical average. In 2018, the Debtor’s cash receipts averaged
           $1,386,571.52, monthly. Averaging January of 2019 with the monthly average for 2018
           yields an average of $1,387,836.40. For those reasons, a $1,387,836.40 valuation is
           assigned to the Debtor’s accounts receivable.

                                          IX. Risks to Creditors under the Debtor’s Plan

                 There is always a chance that a plan may not succeed, but the Debtor is confident that
           it can earn more than sufficient income to pay the Plan Payments.

                                                         X. Payment – Prepayment

           12
                This amount is based upon a 45% liquidation rate of recovery on these items of personal property.
           13
                This amount is based upon a 45% liquidation rate of recovery with respect to the cause of action against Hidalgo County
                Emergency Services District 4 for $20,000.00 and 10% liquidation rate based on the Debtor’s opinion of the collectability of the
                cause of action against the State of Texas on the due eligibility claim of $900,000.00.
           14
                This amount is based on the Debtor’s most recent Monthly Operating Report of January of 2019.



                                                                    Page 29 of 39
      Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 30 of 39




      Any claim may be prepaid at any time, without penalty. Interest as provided in this
Plan must be paid through the date of the prepayment. Unless indicated otherwise elsewhere
in this Plan, distribution under the Plan shall commence on the first of the month, following
one full month after the Effective Date. Effective Date shall mean fifteen (15) days
following entry of the Confirmation Order.

                                      XI. Tax Issues

     The tax effects on holders of claims will vary significantly depending on numerous
factors including how the holder has treated its claim for tax purposes. This Plan does not
provide tax any advice. Because each entity’s / person’s tax situation varies, you are urged
to consult your own tax advisors to determine the tax effect of the Plan on you. No opinion
regarding the income tax ramifications of this Plan is provided to any party-in-interest or
Creditor.

                          XII. Executory Contracts and Leases

      The Debtor is a party to numerous executory contracts and unexpired leases, including
the following:
                    Contracting Party              Description of Contract


                  City of Alamo       December 20, 2016 Contract for Emergency
                                      Ambulance Services
                  City of McAllen     November 30, 2015 Contract for Emergency
                                      Ambulance Services
                  City of Mercedes    January 10, 2018 Contract for Emergency
                                      Ambulance Services
                  City of Mission     July 10, 2017 Contract for Emergency
                                      Ambulance Services
                  City of San Juan    October 25, 2011 Contract for Emergency
                                      Ambulance Services
                  City of Hidalgo     April 14, 2016 Contract for Emergency
                                      Ambulance Services
                  City of La Joya     January 15, 2019 Contract for Emergency
                                      Ambulance Services
                  Hidalgo County      November 30, 2017 Contract for Emergency
                  Emergency Services Ambulance Services
                  District #4
                  Doctors Hospital at February 1, 2018 Contract for Emergency
                  Renaissance         Ambulance Services




                                        Page 30 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 31 of 39



                  Gulf Coast Division, September 1, 2018 Contract for Emergency
                  Inc.                 Ambulance Services
                  Knapp Medical         February 1, 2018 Contract for Emergency
                  Center                Ambulance Services
                  Mission Regional      September 1, 2017 Contract for Emergency
                  Medical Center        Ambulance Services
                  South Texas Health    May 1, 2015 Contract for Emergency
                  System                Ambulance Services
                  Rio Grande Valley     June 20, 2012 Contract for Radio Services
                  Communications
                  Group
                  Audie E. Ray          December 10, 2013 Lease for 200-M East
                                        Expressway, Pharr, Texas
                  Greater Good Real May 1, 2010 Lease for 4220 N.
                  Estate            Bicentennial, Ste. F, McAllen, Texas
                  Ricardo Leal          July 1, 2015 Lease for 1200 Dunlap Ave.,
                                        Ste. C, Mission, Texas
                  Three View Plaza,     December 1, 2012 Lease for 909 W. 495,
                  LLC                   San Juan, Texas
                  Ontiveros Family      March 2003 Lease for Main Station &
                  Living Trust          Office
                  Med One               Equipment Lease dated March of 2018

                  Santander             Vehicle Leases dated April 5, 2017

                  Stryker               Equipment Lease dated October 15, 2018

                  US Bank Equipment Equipment Lease dated April 7, 2014
                  Finance
                  NDS Leasing           Equipment Lease dated July 29, 2016



      The real property leases of the Debtor (i.e., those that are in bold in the above table)
are hereby assumed by the Debtor. Except for the aforementioned real property leases, all of
the executory contracts and unexpired leases to which the Debtor is a party (including those
listed in the above table) are neither assumed nor rejected; therefore, those contracts and




                                        Page 31 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 32 of 39



leases pass through the Bankruptcy unaffected.15 Any amounts owed by the Debtor on
said contracts and leases continue to be owed by the Debtor and are unaffected by this
Bankruptcy.16

                                   XIII. Claims Objections

      Claims objections must be filed not later than 30 days after entry of the order
confirming the Plan. This deadline may be extended by the Court, on motion by a party in
interest. Any such motion must be filed not later than 30 days after entry of the order
confirming the Plan.

                           XIVI. Effect of Confirmation of Plan
                         A. Discharge, Vesting, and Effective Date

      Confirmation of the Plan shall discharge and fully satisfy, pursuant to and so provided
by 11 U.S.C. §1141(d) of the Bankruptcy Code, and as provided contractually pursuant to
the terms of the Plan, all Debts, liabilities, and obligations of the Debtor (including all
penalties, fines or forfeitures, and damages) that arose before the Confirmation Date, except
as otherwise specifically provided in the Plan or the Order Confirming Plan, whether or not
such Claim is Allowed or paid pursuant to this Plan. Upon Confirmation, the Plan shall
Discharge all Debts (as defined in 11 U.S.C. §101) and all Claims against, and liabilities of,
the Debtor which are Dischargeable by Debtor in a case under 11 U.S.C. §101. et seq. by
statute or by law applicable to Title 11, U.S.C., and in a Chapter 11 Case, or by contract
with a Creditor. All Creditors and Persons will continue to be stayed and enjoined from
proceeding against the Debtor and its assets pursuant to 11 U.S.C. §524.

IT IS THE INTENTION OF THIS PLAN THAT ONCE CONFIRMATION OCCURS,
THE DEBTOR WILL BE FULLY, FINALLY, AND COMPLETELY DISCHARGED
FROM ALL LIABILITIES ON CLAIMS AND DEBTS AND SHALL BE REVESTED
WITH ALL PROPERTY OF THE ESTATE AS HEREIN PROVIDED.

      Upon Confirmation, title to all assets of the Debtor shall be retained by and re-vested
in the Debtor, free and clear of all claims, liens, security and equitable interests, except as
specifically set forth in this Plan. The Order Confirming Plan shall be a judicial

15
   See ASARCO, L.L.C. v. Montana Res., Inc., 858 F.3d 949, 959 (5th Cir. 2017) (“Executory
contracts that are not assumed or rejected ‘ride through’ the bankruptcy ‘unaffected by the
bankruptcy proceedings.'”) (citing In re O'Connor, 258 F.3d 392, 405 (5th Cir. 2001); see also,
Matter of Greystone III Joint Venture, 995 F.2d 1274, 1281 (5th Cir. 1991) (“A debtor in
Chapter 11 must either assume or reject its leases with third parties. If the debtor does neither,
the leases continue in effect and the lessees have no provable claim against the bankruptcy
estate.”) (internal citations omitted)
16
   See above Footnote.

                                          Page 32 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 33 of 39



determination of and a contract for, the discharge of the liabilities of and Claims against the
Debtor.

     The Effective Date of this Plan is the fifteenth (15th) day after entry of the order
confirming the Plan, unless the confirmation order is stayed. If the confirmation order is
stayed, the Effective Date shall be the 15th day following the termination of the stay. No
party may act pursuant to this Plan prior to the Effective Date.

                       B. Obligations to the United States Trustee

     The Debtor will be responsible for timely payments of the United States Trustee
quarterly fees incurred pursuant to 28 U.S.C. §1930(a)(6). Any fees due as of the date of
confirmation will be paid on the Effective Date. After confirmation, the Debtor will
continue to file timely financial reports in the format required by the United States Trustee
and continue to pay quarterly fees as accrued until the case is closed, converted to a case
under chapter 7, or dismissed.

                          XV. Releases and Alteration of Rights

     Release of Liens, Claims and Causes of Action: All creditors of the Debtor receiving
payment or distributions pursuant to the Plan in consideration for the promises and
obligations of the Debtor under the Plan shall be deemed to have waived, released, and
discharged all rights or claims which they had or might have had against the Debtor.

     Allowed Secured Claims: The lien securing any Allowed Secured Claim shall be
deemed to be released and discharged in its entirety when the Allowed secured Claim
secured by such lien has been paid in full, as may be limited by the provisions of this Plan.
Upon such payment in full, the holder of such Allowed Secured Claims shall execute and
deliver such instruments as may be reasonably requested by the Debtor or the Re-vested
Debtor, in order to reflect such release and discharge on the appropriate land or public filing
records.

       Release of Judgment Liens: the Order confirming the Plan shall constitute a release
and discharge of all judgment liens against any property, creditor asset, or asset of the
Debtor or the Bankruptcy Estate. A certified copy of the confirmation Order, shall
constitute a release of any such judgment lien, or, at its sole discretion, the Debtor may
demand and obtain from any judgment lien holder, at the cost of expense of the Debtor, a
release of such judgment lien in recordable form. If after a reasonable request is made,any
creditor who refuses or fails to execute said release, all costs (attorney’s fees, filing fees,
etc.) to enforce this process shall be borne by the creditor who refused.

    Guarantees; Indemnities; Notes; Bonds; Etc.: All Claims and causes of action based
upon guarantees of collection, payment or performance, indemnity or performance bonds,


                                        Page 33 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 34 of 39



promissory notes, or other similar undertakings made or given by the Debtor as to the
obligations or performance of another or of any other person shall be discharged, released
and no further force and effect, except as otherwise provided in this Plan.

      Release Upon Payment and Discharge: All consideration and payments provided
under this Plan shall be in exchange for and in complete satisfaction, discharge and release
of all Claims, Debts and liabilities of any nature whatsoever against the Debtor or any of
their assets or properties effective on the Effective Date. Except as may be otherwise
provided herein, at the Confirmation Date all Claims against the Debtor shall be satisfied,
Discharged, and released in full; and all claimants, holders of Claims and all Creditors shall
be precluded from asserting against the Debtor, its assets, properties, or interests held by it,
any Claim or future Claim based upon any transaction arising on or prior to the
Confirmation Date.

     Releases: All creditors of the Debtor receiving payment or distributions pursuant to the
Plan, in consideration for the premises and obligations of the Debtor under the Plan, shall be
deemed to have waived, released, and Discharged all rights or Claims which they had or
might have had against the Debtor, except those expressly set out herein, unless otherwise
ordered by this Court in the Confirmation Order.

                                        XVI. Default

      Unless stated elsewhere in this Plan, if there is a default in payment to a creditor under
this Plan, the creditor shall give the Debtor written notice of default and the default may be
cured within 20 days of written notice sent to the Debtor by the affected creditor. If the
default is not cured within the 20-day period, the creditor may then seek any rights available
under the Bankruptcy Code or under applicable non-bankruptcy law.

                                      XVII. Injunction

      Except as otherwise provided in the Plan or the Confirmation Order, as of the
Confirmation Date, but subject to the occurrence of the Effective Date, all Persons who
have held, hold or may hold Claims against the Debtor, the Estate, properties of the Estate
or proceeds of said property are, with respect to any such claims, specifically permanently
enjoined and restrained from commencing, conducting or continuing any action or
proceeding against the Debtor upon such Claims, including, but not limited to: (i)
commencing, conducting or continuing in any manner, directly or indirectly, any suit,
action or other proceeding of any kind (including, without limitation) any proceeding in a
judicial, arbitral, administrative or other forum) against or affecting the Debtor, Estate,
properties of the Estate or proceeds of said property, or any direct or indirect transferee of
any property of, or successor in interest to, any of the foregoing Persons based upon such
Claims; (ii) enforcing, levying, attaching (including, without limitation, any pre-judgment
attachment), collecting or otherwise recovering by any manner or means, whether directly


                                         Page 34 of 39
       Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 35 of 39



or indirectly, of any judgment, award, decreed or order against the Debtor, the Estate
properties of the Estate or proceeds of said property, or any direct or indirect transferee of
any property of, or successor in interest to, any of the foregoing Persons; (iii)
creating, perfecting or otherwise enforcing in any manner, directly or indirectly, any
encumbrance of any kind against the Debtor, the Estate, properties of the Estate or
proceeds of said property or any direct or indirect transferee of any property of, or
successor in interest to, any of the foregoing Persons; (iv) asserting any right of setoff,
subrogation, or recoupment of any kind, directly or indirectly, against any obligation due the
Debtor, the Estate, properties of the Estate or proceeds of said property, or any direct or
indirect transferee of any property of, or successor in interest to, the foregoing Persons; and
(v) acting or proceeding in any manner, in any place whatsoever, that does not conform
to or comply with the provisions of the Plan.

                      XVIII. Release Upon Payment and Discharge

      All consideration and payments provided under this Plan shall be in exchange for and
in complete satisfaction, discharge and release of all Claims, Debts, and liabilities of any
nature whatsoever against the Debtor or any of its assets or properties effective on the
Effective Date. Except as may otherwise provided herein, at the Discharge Date all Claims
against the Debtor shall be satisfied, Discharged, and released in full; and all claimants,
holders of Claims and all Creditors shall be precluded from asserting against the Debtor, its
assets, properties, or interests held by it, any Claim or future Claim based upon any
transaction arising on or prior to the Confirmation Date.

                              XIX. Effect of Discharge Order

      Upon entry of a Discharge Order, all creditors of the Debtor receiving payment or
distributions pursuant to the Plan, in consideration for the promises and obligations of the
Debtor under the Plan, shall be deemed to have waived, released, and Discharged all rights
or Claims which they had or might have had against the Debtor, except those expressly set
out herein, unless otherwise ordered by this Court in the Discharge Order.

                                      XX. Exculpations

      To the fullest extent permissible under all applicable law, the Debtor and its current
shareholder, officers, directors, members, managers, agents, representatives, if any, for same
shall neither have nor incur any liability to any entity including, specifically, any holder of a
Claim or Interest for any act taken or admitted to be taken in connection with or related to
the prosecution of this Chapter 11 Case, the formulation, preparation, dissemination,
implementation, Confirmation or consummation of any Plan, any Disclosure Statement, the
Confirmation Order, or any contract, instrument, release or other agreement or document
created or entered into, or any other act taken or omitted to be taken in connection with the
Chapter 11 Case, any settlement agreement, purchase offer (whether accepted or rejected),


                                         Page 35 of 39
      Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 36 of 39



any Plan, any Disclosure Statement, or the Confirmation Order, including solicitation of
acceptance of the Plan.

                             XXI. Jurisdiction of the Court

       Without limiting the effect of Article 11.01 the Bankruptcy Court shall retain
jurisdiction after Confirmation to:
       (a) enter and implement orders as may be necessary or appropriate, to execute,
interpret, implement, consummate, or enforce the Plan and the transactions contemplated
thereunder;
       (b) enter and implement orders or take such other actions as may be necessary or
appropriate to restrain interference with the consummation or implementation of the
Plan, including, without limitation, to issue, administer, and enforce injunctions, releases,
assignments, transfers of property or property rights, or other obligations contained in the
Plan and the Confirmation Order;
       (c) enter such orders or judgments, including injunctions, as necessary to enforce the
title, rights, and powers of the Debtor, Debtor, or the Plan;
       (d) hear and determine all applications for the employment or compensation of
Professional Persons and reimbursement of expenses under Sections 330, 331 or 503(b) of
the Bankruptcy Code or the Plan; and
       (e) enter such orders as are necessary to implement and enforce any injunctions
provide for in the Plan and Confirmation Order.

                   XXII. DEBTOR’S REQUEST FOR APPROVAL

      WHEREFORE, the Debtor submits this Disclosure Statement and Plan, in good faith,
in accordance with the provisions of Title 11, U.S.C. §101, et seq. and §1125 for
approval of the Court at the Disclosure Statement Hearing, and for consideration by
Creditors and other Parties-in-interest with respect to voting on the proposed Plan, and as
the sole source of information furnished by the Debtor, or to be furnished by the Debtor, in
solicitation of acceptance of the Debtor’s Plan.

SIGNED on the 7th day of March 2019.


                                                  Respectfully submitted,

                                                  VILLEDA LAW GROUP
                                                  6316 N. 10th Street, Bldg. B
                                                  McAllen, Texas 78504
                                                  (956) 631-9100 – Telephone
                                                  (956) 631-9146 – Fax

MED CARE EMERENCY MEDICAL                         BY: /s/ Antonio Villeda


                                       Page 36 of 39
Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 37 of 39
Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 38 of 39
Case 18-70408 Document 70 Filed in TXSB on 03/07/19 Page 39 of 39
